Citation Nr: 1136888	
Decision Date: 09/30/11    Archive Date: 10/11/11

DOCKET NO.  07-38 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for a low back injury and, if so, whether the reopened claim should be granted.

2.  Entitlement to service connection for amputation of the right second toe, as secondary to the service-connected amputation of the right great toe.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Adams, Counsel


INTRODUCTION

The Veteran served on active duty from December 1984 to October 1987.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

The Veteran testified at a Travel Board hearing before the undersigned Acting Veterans Law Judge in February 2011.  A transcript of that proceeding is of record.

In his October 2007 substantive appeal, the Veteran requested an increased rating for the service-connected amputation of his right great toe.  That issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Since the Board does not have appellate jurisdiction over the issue, it is referred to the AOJ for appropriate action in the first instance.


FINDINGS OF FACT

1.  In an unappealed July 1999 rating decision, which was mailed to the Veteran in August 1999, the RO denied a claim of entitlement to service connection for a low back disability.

2.  The evidence received since the July 1999 decision includes evidence that relates to an unestablished fact necessary to substantiate the claim, is not duplicative or cumulative of the evidence previously of record, and is sufficient to raise a reasonable possibility of substantiating the claim.

3.  The Veteran's low back disability is etiologically related to an in-service injury and to the service-connected amputation of his right great toe.

4.  The amputation of the Veteran's right second toe is etiologically related to the service-connected amputation of his right great toe.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the claim of entitlement to service connection for a low back disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).

2.  A low back disability was incurred in service and is proximately due to or the result of a service-connected disability.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.310 (2006); 38 C.F.R. § 3.303 (2010).

3.  The amputation of the Veteran's right second toe is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board notes that the Veteran has been provided all required notice, to include notice pertaining to the disability-rating and effective-date elements of his claim.  In addition, the Board has determined that new and material evidence has been received to reopen the claim for service connection for a low back disability and that service connection for both a low back disability and for the amputation of the Veteran's right second toe is warranted.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010) or 38 C.F.R. § 3.159 (2010).

Claim to Reopen

Legal Criteria

In general, a claim that has been denied and not appealed may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that the Secretary shall reopen a claim and review the former disposition of the claim if new and material evidence is presented or secured with respect to a claim which has been disallowed.

New evidence is defined as evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

Analysis

Service connection for a low back disability was denied by the RO in a July 1999 rating decision.  The RO explained in its decision that service treatment records did not show the Veteran had been treated for a low back disorder and that there was no evidence that such a disorder existed since his discharge from service.  The Veteran was notified of the decision by letter mailed in August 1999.  He did not initiate an appeal, and the decision became final.

The RO based its July 1999 determination on the pertinent evidence then of record, which consisted of service treatment records and a June 1999 VA examination report.  The service treatment records included a January 1985 record which noted the Veteran's complaint of back pain and a history of back spasm that existed prior to service and reflected a diagnostic assessment of mechanical low back pain.  The June 1999 VA examination report noted the Veteran's complaint of back pain, and a contemporaneous X-ray study revealed a diagnostic impression of degenerative disc disease at L5-S1 and degenerative spondylosis at L4.

The pertinent evidence received since the July 1999 rating decision includes the Veteran's written statements and hearing testimony; VA treatment records dated from November 2005 to February 2007; and private treatment records dated from August 2001 to February 2006.

In his written statements and hearing testimony, the Veteran alleges that service connection is warranted for his low back disability because it is related to the service-connected amputation of his right great toe.  He explains that the absence of his right great toe has produced an altered gait and that this altered gait has affected his posture, resulting in his low back disability.

The pertinent VA treatment records received since July 1999 reflect diagnostic assessments of chronic low back pain and low back pain with a history of degenerative disc disease of the lumbosacral spine.  Records dated in December 2005, December 2006, January 2007, and February 2007 reflect the opinion of the Veteran's health care providers that his back pain is caused or aggravated by his service-connected right toe disability and the resultant abnormality of his gait.  The December 2005 record also indicates that the Veteran's back pain may be related to his in-service motor vehicle accident.

The pertinent private treatment records note that the Veteran injured his back in a jet skiing accident in 2001 and that he subsequently complained of back pain.  An X-ray study performed in November 2001 revealed diffuse degenerative changes with disc space narrowing and hypertrophic changes.  A June 2002 record reflects a diagnostic assessment of chronic low back pain due to degenerative disc disease.  The Veteran's private physician opined in a December 2005 record that the gait produced by his foot deformity may have affected his ability to recover from his jet ski injury.  He wrote in a February 2006 letter that "[t]here are multiple contributing causes" of the Veteran's chronic low back pain, "including the possibility of an abnormal gait due to the loss of your right great toe and ball of the foot."  In a December 2006 letter, he wrote that "the underlying reason for [the Veteran's] poor posture which contributes to the lack of improvement of [his] lower back pain is a result of the loss of [his] great right toe and now second digit on that foot."

The Board notes that the July 1999 rating decision considered and denied entitlement to service connection for a low back disability on a direct basis alone.  Although VA did not previously consider whether service connection is warranted for a low back disability as secondary to service-connected amputation of the right toe, separate theories in support of a claim for a particular benefit are not equivalent to separate claims and a final denial on one theory is a final denial on all theories.  Therefore, new and material evidence is necessary to reopen a claim for the same benefit asserted under a different theory.  Roebuck v. Nicholson, 20 Vet. App. 307 (2006); Bingham v. Principi, 18 Vet. App. 470 (2004).

Here, the evidence received since July 1999 is new and material evidence sufficient to reopen the claim.  The Veteran's statements and testimony, the pertinent VA treatment records, and the pertinent private treatment records suggest that his low back disability is aggravated by his service-connected right great toe amputation.  That fact was not established by the evidence previously of record.  Moreover, the Board finds that this evidence is sufficient to establish a reasonable possibility of substantiating the claim because it suggests the existence of a causal relationship between a service-connected disability and the Veteran's low back disability.  Accordingly, new and material evidence has been presented to reopen the claim of entitlement to service connection for a low back disability.

Service Connection

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection also may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition, service connection may be granted for disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a).  Additional disability resulting from the aggravation of a nonservice-connected disability by a service-connected disability is also compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

The Board notes that 38 C.F.R. § 3.310 was amended, effective October 10, 2006.  The amendments to this section are not liberalizing.  Therefore, the Board will apply the former version of the regulation given that this claim was pending before the regulation change became effective.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Low Back Disability

The Veteran contends that service connection is warranted for a low back disability, either as a result of an in-service injury or as a result of the abnormal gait produced by his service-connected right great toe amputation.

As noted, service treatment records include a January 1985 record that reflects the Veteran's complaint of back pain and a diagnostic assessment of mechanical low back pain.  Service treatment records also show that he was seriously injured in a motor vehicle accident in 1987.

The post-service medical evidence of record shows that the Veteran has complained of low back pain since 1999.  A June 1999 X-ray study revealed degenerative disc disease at L5-S1 and degenerative spondylosis at L4, and a June 1999 VA examiner rendered a diagnostic impression of low back, pain secondary to motor vehicle accident.  In addition, a December 2005 VA treatment record reflects the opinion of a VA physician that the Veteran's back pain is related to his in-service motor vehicle accident.

The post-service medical evidence shows that the Veteran's health care providers also believe his current low back disability has been caused or chronically worsened by the abnormal gait associated with his service-connected right great toe disability.  VA treatment records dated in December 2005, December 2006, January 2007, and February 2007 reflect the opinions of a staff physician, a podiatrist, and a physical therapist that the Veteran's missing right great toe is productive of an abnormal gait which, in turn, contributes to and aggravates his low back disability.  As observed at the February 2011 Travel Board hearing, it is additionally noted that the Veteran's right foot is severely deformed in appearance as a result of the service-connected amputation of the right great toe.  

In light of the significant and uncontroverted medical evidence indicating that the Veteran's low back disability is related both to service and to his service-connected right great toe disability, the Board concludes that service connection is warranted for a low back disability on both a direct and secondary basis.

Amputation of the Right Second Toe

The Veteran also contends that service connection is warranted on a secondary basis for the amputation of his right second toe.  He maintains that it was necessary to amputate this toe because of the service-connected amputation of his right great toe.  Specifically, he testified at the February 2011 hearing that the right second toe was deformed after his right great toe was amputated and that the resultant deformity exposed the second toe to greater risk of injury.  He also testified that after he injured the second toe several years ago, he was told by his health care providers that amputation of the toe was the only treatment that would relieve his symptoms.

The record contains medical evidence that supports the Veteran's account of his right second toe injury and amputation.  A January 2006 VA treatment record notes that he had injured his right second toe approximately one month earlier and reflects the recommendation of his podiatrist that the toe should be amputated "since it is not functional, and it would be difficult to maintain surgical correction because of lack of muscle stability and integrity of the toe..."  A private treatment record dated in May 2006 reflects a diagnostic assessment of dysfunctional forefoot secondary to amputation and notes that the Veteran was planning to undergo surgical amputation of his right second toe.  Finally, the Veteran's VA podiatrist opined in a January 2007 record that his right second toe "was put at risk because of the instability of the residual second toe and lack of hallux toe created from his service related injury."

There is no contrary evidence of record.  Accordingly, the Board finds that service connection for the amputation of the Veteran's right second toe, as secondary to the service-connected amputation of his right toe, is warranted.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a low back disability is reopened.

Service connection for a low back disability is granted.

Service connection for amputation of the right second toe, as secondary to the service-connected amputation of the right great toe, is granted.



______________________________________________
Richard C. Thrasher
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


